DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is divisional patent application under 35 U.S.C. § 121 to U.S. 
patent application serial number (USSN) 16/060,576, June 8, 2018 (now pending), which is a national phase application claiming benefit of priority under 35 U.S.C. §371 to Patent10 Convention Treaty (PCT) International Application serial number PCT/US2016/064938, 
filed December 5, 2016, which claims priority under 35 U.S.C. §119(e) of U.S. 
Provisional Application Serial Number (USSN) 62/265,752, filed December 10, 2015.  The claims are given an earliest effectively filed date of December 10, 2015.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 29, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 8 and 20 are indefinite wherein they recite functional limitations without supporting structural/material limitations.  For example, Claim 8 limits the ApoA1 Binding Protein polypeptide compound or composition of the claims by requiring that it is a recombinant polypeptide but states “having an APOA1BP activity”.  While the limitation “recombinant” provides a structural/material limitation, the activity does not.  This claim makes the implication that not all recombinant APOA1BP have APOA1BP activity.  If this is the case, it is unclear what structural modifications are required in order for recombinant polypeptides to have the requisite activity.  A functional limitation can provide a patentable distinction (limit the claim scope) by imposing limits on the function of a structure, material or action.  In re Fullam (161 F.2d 247 (C.C.P.A. 1947) the court held that the USPTO properly rejected certain patent claims as being functional, and rationalized the rejection by stating that the article in question was defined “not in terms of what it is, but of what it does.” (Id. at 249. (citing General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364 (1938)).

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 4-5, 8-10, and 15-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The independent claim recites : “a formulation or a pharmaceutical composition comprising: an ApoA-I Binding Protein (APOA1BP) polypeptide compound or composition”. Claims 4-5, 8-10, and 15-16 each recite shorter protein structures – peptides – and are therefore included in the rejection.  Claims 17 and 18 depend from, and include the peptides of, Claim 16. The instant specification describes only a synthetic APOA1BP full-length polypeptide with a poly-histidine tail (SEQ ID NO:3) that corresponds to “murine AIBP supplemented with the fibronectin secretion signal (italic) at the N-terminus, and with the His tag (underlined) at the C-terminus” (specification pg. 45) and full-length human APOA1BP (SEQ ID NO: 5). 
  Claims 8 and 10 add functional recitations stating that the APOA1BP polypeptide or peptide “[has] an APOA1BP activity” (claim 8) or “is a APOA1BP activity-stimulating compound or composition” (claim 10). 
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112, first paragraph, it is necessary to understand what Applicant has possession of and what Applicant is claiming.  The claims do not require that the peptides of the claims possess any particular structure or distinguishing characteristic features, 
In order to provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
As stated above the specification provides only for the two full-length species and no APOA1BP peptides disclosed anywhere within the specification.
While claim 8 recites the polypeptide is recombinant, which denotes a structural/material limitation, by further stating the recombinant polypeptide has “an APOA1BP activity” the claim implies not all recombinant polypeptides do fulfill the activity.  As stated in the rejection under 112(b) above, it is unclear what material limitations are require for a polypeptide to have“APOA1BP activity”. From the disclosure, it not even clear what defined activities are assigned to APOA1BP such that one having ordinary skill could at once envision those polypeptides that are encompassed by the claims.   Additionally, there is not even identification of any particular portion of a peptide structure that must be conserved for said activity.  
Claim 10 states the pharmaceutical composition of Claim 1, “is a APOA1BP activity-stimulating compound or composition.” The disclosure fails to provide adequate written description for those characteristics that define APOA1BP activity-stimulating compounds or 
In the absence of sufficient recitation of distinguishing identifying characteristics for the genera claimed, a representative number of species within the recited genera is required. The instant specification describes only a synthetic APOA1BP full-length polypeptide (SEQ ID NO:3) and full-length human APOA1BP (SEQ ID NO: 5). No peptides are disclosed at all. 
The courts have held that adequate written description requires more than a mere recitation of activity as part of the invention and a reference to potential methods of isolating or screening molecules which fulfill that function; the compound itself is required. Conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of identifying activity.  See Fiers v Revel, 25 USPQ2d 1601 at 1601 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.  
Taken together, the claims are drawn to a genera of peptides for which there is no written description, or polypeptide molecules that are defined by a function for which there is no defining characteristics.  The instant specification fails to provide adequate written description such that one skilled in the relevant art would recognize that inventor(s)/Applicant(s), at the time the application was filed, had possession of the invention of claims 4-5, 8-10, and 15-18.

Conclusion
	Example 5 (pg. 47 of the specification) discloses in vivo treating and preventing of primary headaches in an art-accepted animal model.  Claims 1-3, 6-7, and 11-14 are allowed.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STACEY N MACFARLANE/Examiner, Art Unit 1649